Exhibit 10.6

 

GUARANTY

 

September 25, 2003

 

Bear Stearns Mortgage Capital Corporation

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

This letter will confirm that New Century Financial Corporation, a Delaware
corporation (“Guarantor”), agrees to absolutely and unconditionally guaranty to
Bear Stearns Mortgage Capital Corporation, its successors and assigns (the
“Beneficiary”), the full and prompt payment and performance of all of the
obligations, undertakings and liabilities of NC Capital Corporation, a
California corporation (the “Seller”), arising under the terms and provisions of
a Master Repurchase Agreement (the “Master Repurchase Agreement”), dated as of
September 25, 2003 by and among Seller and Bear Stearns Mortgage Capital
Corporation and a Custodial Agreement, dated as of September 25, 2003 (the
“Custodial Agreement”, and together with the Master Repurchase Agreement, the
“Agreements”), by and among Buyer, Seller and Deutsche Bank National Trust
Company, as custodian (such obligations, undertakings and liabilities are herein
referred to as the “Obligations”), Guarantor hereby expressly consents to any
amendment to the Agreements as may be agreed upon by Seller and Buyer and waives
notice of any such amendment. A copy of the Master Repurchase Agreement is
attached hereto as Exhibit A and a copy of the Custodial Agreement is attached
hereto as Exhibit B. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned in the Master Repurchase Agreement.

 

Guarantor hereby represents and warrants to you that each Seller is an indirect
wholly-owned subsidiary of Guarantor.

 

Guarantor covenants and agrees to immediately notify Buyer if a representation,
warranty or covenant of Seller under either Agreement has been breached or that
an Event of Default shall have occurred.

 

Payments required under this guaranty shall be payable whenever any Obligation,
not to exceed the Guaranty Amount, has not been promptly paid to Beneficiary in
accordance with the Agreements, without regard to any stay or delay with respect
to such payment permitted or required by bankruptcy or any other applicable law.
Buyer or Custodian on behalf of Buyer shall realize upon the Purchased Mortgage
Loans prior to making a demand under this guarantee; provided, however, neither
Buyer nor Custodian on behalf of Buyer shall be required to realize upon any
security other than the Purchased Mortgage Loans or, except as set forth above
with respect to realizing upon the Purchased Mortgage Loans, exercise any
remedies prior to making a payment demand under this guaranty.



--------------------------------------------------------------------------------

Guarantor hereby waives any requirement that the Beneficiary take legal action
against Obligor before enforcing this guaranty; agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Guarantied Obligations or the dissolution, liquidation,
reorganization or other change regarding Obligor or Obligor seeking protection,
or having a case or proceeding commenced against it, under any law for the
protection of debtors or creditors; waives diligence, presentment, demand for
payment or performance, protest or notice or other formality of any kind
whatsoever; waives filing of claims with any court in case of the insolvency,
reorganization or bankruptcy of Obligor; and waives any fact, event or
circumstance (other than payment in full) that might otherwise constitute a
legal or equitable defense to or discharge of Guarantor, including (but without
typifying or limiting this waiver) failure by the Beneficiary to perfect a
security interest in any collateral securing performance of any Obligation and
any delay by the Beneficiary in exercising any of its rights hereunder,
Guarantor covenants that this guaranty will not be discharged except by full and
final payment and performance to the Beneficiary of the Guarantied Amount
incurred while it is effective, and agrees that this guaranty shall continue to
be effective or be reinstated (as the case may be) if at any time all or any
part of any payment or interest thereon or other performance by Obligor is
avoided or must otherwise be restored by the Beneficiary. Guarantor hereby
further consents to any renewal or modification of any Obligation or any
extension of the time within which such is to be performed and to any other
indulgences, whether before or after the date of this guaranty.

 

Guarantor agrees to pay on demand all out-of-pocket expenses (including legal
fees and disbursements) incurred by the Beneficiary in connection with the
enforcement and protection of its rights hereunder. Guarantor further covenants
and agrees with Beneficiary to observe the financial covenants set forth in
Exhibit F to the Master Repurchase Agreement and to promptly notify Beneficiary
if Guarantor breaches any of those covenants. Guarantor hereby waives all
suretyship defenses and agrees that the beneficiary may assign all its rights
and obligations hereunder to any of its affiliates without the consent or
approval of any party.

 

This is a continuing guaranty and will remain in effect until thirty (30) days
after written notice of termination is received by Bear Stearns Mortgage Capital
Corporation, 383 Madison Avenue, New York, New York 10179, Attention: Eileen
Albus. Any such termination shall not affect or reduce Guarantor’s obligations
hereunder for any liability of Obligor that arose prior to the expiration of
said thirty-day period. This guaranty shall terminate and shall be of no further
force or effect upon full payment of all amounts due to Buyer under the
Agreement. This guaranty shall inure to the benefit of any successor of the
Beneficiary and be binding on any successor or assignee of Guarantor.

 

This guaranty shall be governed by and construed in accordance with the laws of
the State of New York. Guarantor hereby agrees that (i) any dispute or
controversy arising out of or relating to this guaranty, the Master Repurchase
Agreement or the Custodial Agreement shall be submitted to arbitration before
the American Arbitration Association, (ii) the arbitration proceedings shall be
conducted in New York, New York and (iii) the decision of the arbitrators shall
be final and judgment may be entered on the award. In the event that such
arbitration is



--------------------------------------------------------------------------------

unavailable, Guarantor hereby submits to the personal jurisdiction of the United
States Federal and New York State courts situated in the City, County, and State
of New York and hereby agrees that any litigation arising out of or relating to
this guaranty, the Master Repurchase Agreement or the Custodial Agreement shall
be brought in such courts. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the non-enforceability of any such other
provision or agreement.

 

Any demand by Buyer for payment or performance by Guarantor shall be by a
written demand to Guarantor, which shall be deemed to have been duly given if
made by facsimile transmission to New Century Financial Corporation, Attention:
General Counsel, Phone: (949) 440-7030 , Fax: (949) 440-7033 or if personally
delivered at or upon the fifth day after deposit in the mails, mailed by
registered mail, postage prepaid, to 18400 Von Karman, Suite 1000, Irvine,
California 92612, Attention: General Counsel.

 

Very truly yours,

 

NEW CENTURY FINANCIAL CORPORATION

 

By:

 

/s/    PATRICK FLANAGAN

--------------------------------------------------------------------------------

Name:    Patrick Flanagan

Title:    Executive Vice President

 

 

 